November          21.   1975


The Honorable     Dolph       Briscoe                Opinion   No.   H-   743
Governor   of the.State       of Texas
State Capitol  Building                              Re:   Whether   contributions   to defray
Austin,  Texas 78711                                       the expenses    of the Southern
                                                           Governors    Conference    must be
                                                           reported   as campaign    contri-
Dear   Governor    Briscoe:                                butions or lobby expenditures.

     You have requested       our opinion regarding      whether    contributions    to
defray the expenses      of the Southern Governors         Conference     must be
reported   as, campaign    contributions    or as lobby expenditures.          We
answered    this question    in the negative    in Attorney    General    Opinion H-252
(1974).  Since that Opinion was issued,          the Legislature     hae amended the
relevant  statutes,   the *Lobby Act, article       6252-9~.    V. T. C. S., and
Chapter 14 of the Texas        Election  ,Code.    Acts 1975, 64th Leg,,        ch. 550,
p. 1811; ch. 711, p. 2257.

      We are satisfied   that the conclusions     reached   in Attorney    General
Opinion H-252 are correct.        Furthermore,       you state that the factual
situation    described in your earlier     request   remains   applicable.     Speci-
fically   you indicate that;

         . . . the 43rd Southern Governors’            Conference     will
         be totally organized      and administered       by a Host
        ,State Committee       made up of men and women from
         throughout     Texas and comprising         both the public
         and private     sectors.    All contributions      collected
         by the Host State Committee          will be used to defray
         the expenses      of the Conference,       or, if contributions
         remain,    will revert    to the parent organization,         the
         Councilof     State Governments.         In no event will any
         contributions      be made to me personally         or to my
         office and I will engage neither         in the solicitation
         for contributions      or receiving    of same.




                                         p.   3156
         .
                               V

.    .



    The Honorable      Dolph       Rriscoe,   page    2     (H-743)




             The purpose     of the Host State Committee
             is to act on behalf of the state of Texas in
             all stages of the Conference         including
             the raising   and expending      of funds, hiring
             and fiking of salaries    of contract      employees
             and determining      the site and’particulars       of
             the meeting.      I do not serve as a member
             of this Committee      nor do I reserve       authority,
             to supervi’se   the Committee       after having
             named the chairman        of it.   Moreover,      the
             Host State Committee        is an autonomous
             group and independent       in all particulars.

             I would further      state that the Southern
             Governors’      Conference      is a voluntary
             association     of jurisdictions      made up of
             some 18 states and territories           from through-
             out the south, southeast          and southwest
             regions    of the United States.       It is a creature
             of the National      Goverpbrs’      Conference     which
             is ‘in turn organized       under the auspices       of
             the Council     of State Governments.           In abso-
             Iutely no way can any of the activities            of the
             Southern     Governors’      Conference     include
             assistance     of any nature to any particular
             officeholder     in the discharge      of his duties:
             rather,    the purpose      of the Soutlwrn
             Governors’      Conference       is the furtherance
             of regional    interest    anti understanding.

         The only significant    staLu:ory   adtlit;on made ‘by the 6%h Legisiature
    w’hich is pertinent   to this inqu”y     is an amplified    definition   oi “contribiltion.   ”
    Tne definition   of “contribution”     was previously    limited     to:

             any advance,     deposit,      or transfer    of funds,
             contract    or obligation,     whether    enforceable
             or unenforceable,        to transfer   any funds,
             goods,    sermces,      or any thing of value to
             any candidate     or political    committee
             .involved   in an election.
             Elect ion Code, art. 14.01(c).



                                               p.    3157
The Honorable      Dolph   Briscoe,     page. 3      (II-7431
                                                          ’



“Contribution”    now includes:

        zany advance,       deposit,    or transfer     of funds,
         goods,    services    or anything      of value or
         creation    of any contract      or obligation,
         enforceable     or unenforceable,         to transfer
       ‘any funds, goods,         services     or anything
         of value to any office-holder          for the purpose
         of assisting     such person      in the performance
         of duties or activites       in connection      with the
         office which are nonreimbursable              by the
         state or political     subdivision.
         Election    Code, art. 14.01(D).

     In view of y,our factual ,statemcnt      and particularly    that part in which you
recite that “[i]n no event will any contribution          be made to [you] ‘personally
or to [your] office”      and in light of the nature of the organization     as a branch
of the Council     of State Governments,      it is our opinion that the expanded
defini,tion  of “contribution”     was not intended to bring contributions      to defray
the ‘expe’nses   of the Southern Governors’        Conference   under the umbrella     of
the amended      statute.

      In summary,     we believe    Attorney  General    Opinion H-252 continues      to
be a correct    statement     of the law notwithstanding     recent amendments      to
article   6252-9~ and Chapter       14 of the Texas Election      Code.   We thus con-
clude that under the facts you have submitted           and under the guidelines     set
out in Attorney     General    Opinion II-252 (1974). contributions      to defray
the expenses     of the Southern Governors’       Conference     need not be reported
as campaign     contributions,     and the persons    who make such contributions
are not thereby     subject to the Lobby Act:

                                  SUMMARY

             Contributions     to.defray   the expenses  of the Southern
        Governors’.    Conference      and not made directly   or indirectly
        to any office holder      need not be reported   as campaign
        contributions,     and the persons     who make such contributions
        are not thereby      subject to the Lobby Act.

                                                  ‘cry   truly    yours,




                                               Altorncy         Gcncral    oi Texas
    ,                           v
.        ’

        The Honorable   Dolph       Briscoe,    page   4   (H-743)




        APPROVED:        ‘,




        C. ROBERT   HEATH,           Chairman
        Opinion Committee




                                                 p.    3159